Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on February 08, 2020 in which claims 17-20 have amended. Claims 17-22 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2017/0055206) in view of Petajajrvi (US 2016/0240928).              	Regarding claim 17, Spence teaches an on-board wireless system comprising: in one of vehicles constituting a train (figs. 1-2), a first on-board wireless transceiver connected to a first antenna that orients in direction generally along a travel direction of the train, and to communicate with a first ground wireless transceiver that is one of ground wireless transceivers that have been installed (i.e., In FIG. 1, the mobile device 10 has a first antenna 20 connected to a first transceiver 30. The mobile device 10 can use the first transceiver 30 to communicate with at least one of a plurality of base stations at any one time. In communicating with the base station, the mobile device 10 .
Regarding claim 18, Spence in view of Petajajarvi teaches all the limitations above. Spence further teaches an on-board transmitter wiredly connected to the first on-board wireless transceiver and the second on-board wireless transceiver, and to transmit data to the ground wireless transceiver via the first on-board wireless transceiver and the second on-board wireless transceiver ([0035]-[0036], [0039]).
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
As per claim 17, the Applicant argues the claim is allowable because Spence fails to teach or suggest an orientation direction of antennas where the “second antenna (40)” has an orientation direction different from that of the” first antenna (20)”.
	The Examiner maintains that the claims 17-22 are not allowable because Spence teaches the vehicle 200 has a first antenna 230 and a second antenna 240 for connection to transceivers as described above, and a positioning antenna 250 for connection to a positioning receiver as is also described above. The first antenna 230 
	The Applicant further argues that Petajajarvi is directed to completely different problem that occurs in multi-car trains where wireless intra-vehicular multi-car communications are relied on in place of a wired connections between the individual cars of a multi-ear train. This is best described in paragraph 34 of Petajajarvi. This results in both a difference in function and a difference in structure. While Petajajarvi contemplated using plural antennas that are directional, they are always directed toward each other so that they can take the place of a wired communication path between multiple cars of a train. 
The Examiner disagrees with the Applicant interpretation of the rejection. The only feature that Spence needs to perform the function of the claimed invention is a directional antenna. The Examiner has introduced Petajajarvi in the rejection merely to show that the use of direction antenna on board of vehicle constituting a train is very well known in the art of communications. Given that Petajajarvi discloses that Wireless intra-vehicular communications can be implemented using directional antennas associated with transceivers to provide improved performance, directivity, and signal strength. In this regard, antennas are oriented such that the main lobes of their transmission direction are oriented in a substantially aligned arrangement during most periods of vehicle travel (e.g., aligned unless antennas mounted on different carriages and train rounding a sharp bend) ([0034], [0041], [0085]-[0086]). Therefore, connecting 
As per claim 18, the Applicant argues that Petajajarvi teaches away from the claim limitation. However, the Examiner maintains that integrating the directional antenna taught by Petajajarvi within the system of Spence would help the system of Spence to perform the function of the claimed invention. Therefore, the rejection is maintained as recited above.
Examiner's note: Examiner has cited figures, particular columns, line numbers and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.    
The prior arts cited in PTO-892 are pertinent to claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEAN A GELIN/           Primary Examiner, Art Unit 2643